Exhibit 10.1

EXECUTION COPY

STOCK PURCHASE AGREEMENT

by and between

AVIS INDUSTRIAL CORPORATION

as Seller

and

MANITEX INTERNATIONAL, INC.

as Buyer

Dated as of

July 10, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   1.     PURCHASE AND SALE; PURCHASE PRICE; PAYMENT    1  
  1.1       Company Shares    1     1.2       Purchase Price    1     1.3  
    Payment    1   2.     REPRESENTATIONS AND WARRANTIES    1     2.1  
    Representations and Warranties Relating to Seller and the Company Shares   
1     2.2       Representations and Warranties Relating to the Company    2    
2.3       Representations and Warranties of Buyer    15     2.4       Expiration
of Representations and Warranties    16     2.5       No Other Representations
or Warranties    16   3.     COVENANTS OF BUYER AND SELLER    17     3.1  
    Tax Matters    17     3.2       Post-Closing Access to Information    19    
3.3       Further Assurances    19     3.4       Confidentiality    20     3.5  
    Nonsolicitation    20     3.6       Employee Benefits Matters    20     3.7
      Expiration of Covenants to be Performed After Closing    21   4.    
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS    21     4.1       Accuracy of
Representations and Warranties; Performance of Obligations    21     4.2  
    Accuracy of Schedules    21     4.3       No Injunction, Etc.    21     4.4
      Delivery of Buyer Expenses and Documents    21     4.5       Third Party
Consents    21   5.     CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS    21    
5.1       Accuracy of Representations and Warranties; Performance of Obligations
   22     5.2       No Injunction, Etc    22     5.3       Delivery of Payment
and Documents    22   6.     INDEMNIFICATION    22     6.1       Indemnification
by Seller    22     6.2       Indemnification by Buyer    22     6.3  
    Procedures Relating to Indemnification As Between Seller and Buyer    23    
6.4       Procedures Relating to Indemnification for Third Party Claims    23  
  6.5       Insurance, Tax and Litigation Effect    24     6.6       Offset   
24     6.7       Exclusive Remedy    25   7.     CLOSING    25     7.1  
    Closing    25     7.2       Items to be Delivered by Seller    25     7.3  
    Items to be Delivered by Buyer    26   8.     MISCELLANEOUS    27     8.1  
    Publicity    27     8.2       Assignment    27



--------------------------------------------------------------------------------

    8.3       Parties in Interest    27     8.4       Law Governing Agreement   
27     8.5       Amendment    27     8.6       Waiver    27     8.7       Notice
   27     8.8       Expenses    28     8.9       Exhibits and Schedules    28  
  8.10       Section Headings; Table of Contents    29     8.11  
    Severability    29     8.12       Drafting    29     8.13       Jurisdiction
and Venue    29     8.14       Entire Agreement    29     8.15       Binding
Effect    29     8.16       Definitions    30

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.2(a)    -    Organization Schedule 2.2(e)    -    Financial
Statements Schedule 2.2(f)    -    Tax Matters Schedule 2.2(g)    -    Absence
of Certain Changes Schedule 2.2(h)    -    No Litigation Schedule 2.2(j)    -   
Licenses and Permits Schedule 2.2(k)    -    Environmental Matters Schedule
2.2(l)    -    Title to Assets; Liens Schedule 2.2(m)    -    Material Contracts
Schedule 2.2(n)    -    Employee Benefit Plans Schedule 2.2(o)    -    Employee
Matters Schedule 2.2(p)    -    Intellectual Property Rights Schedule 2.2(r)   
-    Insurance Schedule 2.2(s)    -    Real Property Schedule 2.2(t)    -   
Transactions with Affiliates Schedule 2.2(u)    -    Unlawful Benefits Schedule
2.2(v)    -    No Other Liabilities Schedule 2.2(w)    -    Products Schedule
2.2(y)    -    Customers and Supplies Schedule 2.2(aa)    -    Sufficiency of
Assets Schedule 2.2(dd)    -    Bank Accounts, Credit Cards and Safe Deposit
Boxes Schedule 4.5    -    Third Party Consents Schedule 7.2(h)    -   
Resignations Schedule 8.16    -    Permitted Liens

EXHIBITS

 

Exhibit A    -    Form of Promissory Note Exhibit B    -    Form of Lease
Agreement Exhibit C    -    Form of Security Agreement

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and effective as of
July 10, 2009 by and between AVIS INDUSTRIAL CORPORATION, an Indiana corporation
(“Seller”), and MANITEX INTERNATIONAL, INC., a Michigan corporation (“Buyer”).

WITNESS:

WHEREAS, Badger Equipment Company, a Minnesota corporation (the “Company”), is
engaged in the business of manufacturing specialized earthmoving, railroad and
material handling equipment (the “Business”);

WHEREAS, Seller owns all of the outstanding shares of capital stock of the
Company (the “Company Shares”);

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer the Company Shares upon the terms and subject to the conditions set forth
in this Agreement; and

WHEREAS, capitalized terms used but not defined in the context of the Section in
which such terms appear shall have the meanings set forth in Section 8.16.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and conditions set forth in this Agreement,
and intending to be legally bound, the parties hereto do hereby agree as
follows:

 

  1. PURCHASE AND SALE; PURCHASE PRICE; PAYMENT

1.1 Company Shares. Subject to the satisfaction or waiver of the conditions set
forth in this Agreement, Seller hereby agrees to sell, transfer and deliver to
Buyer, and Buyer hereby agrees to purchase and accept from Seller, all right,
title and interest in and to the Company Shares.

1.2 Purchase Price. The aggregate purchase price (the “Purchase Price”) for the
Company Shares shall be an amount equal to: (a) a promissory note, in the form
attached hereto as Exhibit A, executed by Buyer in favor of Seller in the
principal amount of Two Million Seven Hundred Fifty Thousand U.S. Dollars
($2,750,000) (the “Promissory Note”), plus (b) Three Hundred Thousand
(300,000) shares of unregistered stock of Buyer (the “Buyer Shares”), plus
(c) cash in the amount of Forty Thousand U.S. Dollars ($40,000).

1.3 Payment. As of the date of this Agreement, Buyer shall provide to Seller, in
consideration for the Company Shares, the Promissory Note, the Buyer Shares, and
cash in the amount of Forty Thousand U.S. Dollars ($40,000).

 

  2. REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties Relating to Seller and the Company Shares.
Seller represents and warrants to Buyer:

(a) Title. Seller owns legal, valid, marketable and indefeasible title to the
Company Shares, free and clear of all Liens. At the Closing, upon payment of the
Purchase Price, Buyer shall receive all right, title and interest of Seller in
and to the Company Shares, free and clear of all Liens.



--------------------------------------------------------------------------------

(b) Authority. Seller has full power, right and authority, without the consent
of any other Person, to execute and deliver this Agreement, and the other
documents and instruments executed and delivered by Seller pursuant hereto, and
perform all obligations required of Seller pursuant hereto and thereto, all of
which have been duly authorized by all requisite corporate action on the part of
Seller. Seller has duly executed and delivered this Agreement. This Agreement
and the other documents and instruments executed and delivered by Seller
pursuant hereto constitute valid and binding agreements of Seller, enforceable
against Seller in accordance with their respective terms, except as such may be
limited by bankruptcy, insolvency, reorganization or other Laws affecting
creditors’ rights generally, or by general equitable principles.

(c) Litigation. There is no action, suit, claim, litigation, proceeding
(administrative, judicial, or in arbitration, mediation or alternative dispute
resolution), investigation, or other similar action (any of the foregoing, an
“Action”) pending or, to Seller’s Knowledge, threatened against Seller, and
there is no outstanding Order against or adversely affecting Seller that,
individually or in the aggregate, would be reasonably expected to have the
effect of preventing, delaying, making illegal or otherwise interfering with any
of the transactions or payments contemplated hereby.

(d) Due Organization and Power. Seller is duly organized, validly existing and
in good standing under the laws of the State of Indiana. Seller has all
requisite power and authority to enter into this Agreement and the other
documents and instruments executed and delivered by Seller pursuant hereto and
to carry out and fully perform the transactions contemplated hereby and thereby.

2.2 Representations and Warranties Relating to the Company. Seller represents
and warrants to Buyer:

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Minnesota. The Company has
all requisite power and authority to own, operate and lease its assets and to
carry on the Business as and where it is conducted as of the date of this
Agreement. The Company is duly qualified or licensed to do business as a foreign
corporation and is in good standing in the jurisdictions listed in Schedule
2.2(a), wherein the character of the assets owned by it, or the nature of the
Business, makes such licensing or qualification necessary, except where the
failure to so qualify would not have a Material Adverse Effect. The Company has
previously made available to Buyer true and complete copies of the Governing
Documents of the Company, as in effect as of the date of this Agreement.

(b) Capitalization. The authorized capital stock of the Company consists of one
thousand (1,000) shares of common stock, no par value, of which all one thousand
(1,000) shares are issued and outstanding on the date of this Agreement. All
such issued and outstanding

 

2



--------------------------------------------------------------------------------

shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and nonassessable. Except as set forth in this
Section 2.2(b), there are no issued or outstanding shares of capital stock of
the Company. There are no (i) securities convertible into or exchangeable for
capital stock or other equity securities of the Company; (ii) options, warrants
or other rights to purchase, redeem, subscribe or otherwise acquire capital
stock or other equity securities of the Company or securities that are
convertible into or exchangeable for capital stock or other equity securities of
the Company; or (iii) Contracts, commitments or agreements relating to the
issuance, sale or transfer of any capital stock or other equity securities of
the Company, any such convertible or exchangeable securities or any such
options, warrants or other rights.

(c) Subsidiaries. The Company does not own, directly or indirectly, any capital
stock or other equity securities of any partnership, corporation, limited
liability company, joint stock company, unincorporated organization or
association, trust, joint venture, association or other organization, or have
any direct or indirect equity or ownership interest in any other business.

(d) No Violation. Neither the execution and delivery by Seller of this Agreement
and the other documents and instruments executed and delivered by Seller
pursuant hereto, nor the consummation by Seller of the transactions contemplated
hereby and thereby shall (i) contravene any provision contained in the Governing
Documents of the Company or Seller; (ii) violate any Law or Order applicable to
the Company or Seller; (iii) require any authorization, consent or approval by,
filing with or notice to any Governmental Entity by the Company or Seller,
except for (A) such authorizations, consents, approvals, filings or notices, the
failure of which to obtain or make would not have a Material Adverse Effect and
(B) subject to Section 2.2(j), such authorizations, consents, approvals, filings
or notice requirements that become applicable solely as a result of the specific
regulatory status of Buyer or any of its Affiliates; (iv) violate or conflict
with or result in a breach (with or without the lapse of time, the giving of
notice or both) of, constitute a default (with or without the lapse of time, the
giving of notice or both) under, permit any Person to terminate, modify, cancel
or declare due and payable prior to its stated maturity, or accelerate the
performance required by, any Contract to which the Company or Seller is a party
or by which any of their assets or property may be bound or affected, or
(v) result in the creation of any Liens (other than Permitted Liens) upon any of
the assets of the Company.

(e) Financial Statements. Schedule 2.2(e) contains (i) an unaudited balance
sheet of the Company as of May 31, 2009 (the “Recent Balance Sheet”); (ii) an
unaudited statement of income for the period from January 1, 2009 through
May 31, 2009; (iii) compiled but unaudited balance sheets of the Company as of
December 31, 2008, December 31, 2007, and December 31, 2006; and (iv) compiled
but unaudited statements of income and cash flows of the Company for the fiscal
years ended December 31, 2008, December 31, 2007, December 31, 2006, and
December 31, 2005 (collectively, the “Financial Statements”). Except as set
forth in Schedule 2.2(e), the Financial Statements (i) have been prepared on a
consistent basis throughout the periods covered thereby, and (ii) fairly
present, in all material respects, the financial position, results of operations
and cash flows of the Company as of the dates and for the periods indicated. The
Financial Statements have been derived from the books and records of the
Company. The books and records of the Company are in all material respects true
and complete, are maintained in accordance with all applicable requirements, and
accurately present and reflect in all material respects all of the transactions
that are required to be presented and reflected therein.

 

3



--------------------------------------------------------------------------------

(f) Tax Matters.

(i) All Tax Returns of Seller and the Company required to be filed on or prior
to the date of this Agreement, have been timely filed and have been prepared in
compliance with all Laws or regulations and, when filed, were complete and
accurate in all material respects. All Taxes owed by Seller and the Company
(whether or not shown or required to be shown on any Tax Return) have been
timely paid. Without limitation, Seller has provided Buyer accurate copies of
all of income Tax Returns for all taxable years commencing on or after
January 1, 2005 and ending on or before December 31, 2008.

(ii) All Taxes shown as due and owing by Seller and the Company on Tax Returns
filed on or prior to the date of this Agreement, have been paid or adequately
accrued or reserved for by the Company in the Recent Balance Sheet.

(iii) There are no Liens for Taxes upon the assets or properties of Seller or
the Company. Except as set forth on Schedule 2.2(f), there is no Action or audit
currently pending or, to Seller’s Knowledge, threatened against Seller or the
Company in respect of any Taxes.

(iv) Neither the Seller nor the Company has consented to extend the time or
waive any statute of limitations, or is the beneficiary of any extension of
time, in which any Tax may be assessed or collected by any Tax authority.

(v) Neither the Seller nor the Company has received from any Tax authority any
notice of proposed adjustment, deficiency, underpayment of Taxes or any other
such written notice which has not been satisfied by payment or been withdrawn.

(vi) No claim has been made by a Tax authority in a jurisdiction where either
Seller or the Company did not file Tax Returns that it is or may be subject to
taxation by the jurisdiction.

(vii) Each of Seller and the Company has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid to any employee,
independent contractor, creditor or other party, and all Forms W-2, 1099 and
similar forms required with respect thereto have been properly completed and
timely filed.

(viii) Neither Seller nor the Company has been a member of an affiliated group
filing a consolidated federal income Tax Return (other than a group the common
parent of which was Seller) or has any liability for the Taxes of any Person
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract, or otherwise.
Neither Seller nor the Company is a party to or bound by any Tax allocation or
sharing agreement with any Person, and neither of them has any current or
potential contractual obligation to indemnify any other Person with respect of
Taxes.

 

4



--------------------------------------------------------------------------------

(ix) Neither Seller nor the Company will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the date of this Agreement as a result
of any (A) change in method of accounting for a taxable period ending on or
prior to the date of this Agreement under Code Section 481(c) (or any
corresponding or similar provision of state, local, or foreign income Tax law);
(B) “closing agreement” as described in Code Section 7121 (or any corresponding
or similar provision of state, local or foreign income Tax law); (C) deferred
intercompany gain or any excess loss account described in Treasury Regulations
under Code Section 1502 (or any corresponding or similar provision of state,
local, or foreign income Tax law); (D) installment sale made prior to the date
of this Agreement; or (E) prepaid amount received on or prior to the date of
this Agreement.

(x) Neither Seller nor the Company (A) has made any payments, (B) is obligated
to make any payments, and (C) is a party to any agreement that under certain
circumstances could obligate it to make any payments, in each case which
payments shall not be deductible under Code Section 280G.

(g) Absence of Certain Changes. Except as set forth in Schedule 2.2(g), since
the date of the Recent Balance Sheet, there has not been (i) any Material
Adverse Effect, other than changes that have resulted directly from developments
or occurrences in the construction equipment industry in general; (ii) any
material increase in the compensation, salaries or wages payable or to become
payable to any Transferred Employee, except in the ordinary course of business
or as required under agreements in effect as of the date of the Recent Balance
Sheet; (iii) any entry by the Company into any employment, severance or
termination Contract with any Transferred Employee, or an amendment thereto;
(iv) any sale, lease, assignment or other transfer or disposition of any portion
of the properties or assets of the Company with a net book value, individually
or in the aggregate, in excess of ten thousand U.S. Dollars ($10,000), except in
the ordinary course of business; (v) any indebtedness for borrowed money
incurred or guaranteed by the Company, except for borrowings by the Company in
the ordinary course of business under lines of credit existing as of the date of
this Agreement; (vi) any material liabilities (other than liabilities incurred
in the ordinary course of business, or liabilities under Contracts entered into
in the ordinary course of business to which the Company has become subject);
(vii) any material portion of the assets or properties of the Company that have
been mortgaged, pledged or subjected to any Lien, except for Permitted Liens;
(viii) any material Intellectual Property Rights of the Company that have been
sold, assigned or transferred, licensed, mortgaged, pledged or subjected to any
Lien, except in the ordinary course of business; (ix) any extraordinary losses
or casualties or waiver of any rights of value, individually or in the
aggregate, in excess of ten thousand U.S. Dollars ($10,000) suffered by the
Company; (x) any issuance, sale or transfer of any of the Company Shares or
other equity securities, securities convertible into the Company or any other
equity securities, or any bonds or debt securities; (xi) any declaration or
payment of any dividend or any other distribution of any kind to equity holders
on or in respect of, or repurchase, redemption, retirement or acquisition of,
any shares of capital stock of the Company, or any options, warrants or other
rights to purchase such shares of capital stock of the Company; (xii) any single
capital expenditure or individual commitment in excess of ten thousand U.S.
Dollars ($10,000); or (xiii) except as required by applicable law, any material
change in the accounting policies or practices of the Company, including
practices with respect to the payment of accounts payable or the collection of
accounts receivable or in any tax accounting method of the Company.

 

5



--------------------------------------------------------------------------------

(h) No Litigation. Except as set forth in Schedule 2.2(h), as of the date of
this Agreement, there is no Action pending or, to Seller’s Knowledge, threatened
against the Company, and there is no outstanding Order against or adversely
affecting the Company (i) relating to the Company or (ii) seeking to enjoin the
transactions contemplated hereby, which in the case of (i) and (ii) above would
have a Material Adverse Effect. Except as set forth in Schedule 2.2(h),
(i) there is no, and for the previous three (3) years there has not been any,
Action pending or, to Seller’s Knowledge, threatened against the Company or
involving the Business, any material property of the Company, any of the
Company’s directors or officers in their capacity as such, or any of the
Company’s owners (but, as to any such director, officer or owner, only an Action
involving or in connection with the Company or the Business), including, without
limitation, any Action challenging, enjoining, or preventing this Agreement, or
the consummation of the transactions contemplated hereby; and (ii) the Company
is not, and for the previous three (3) years has not been, subject to or, to
Seller’s Knowledge, threatened to be subject to any Action or Order relating to
personal injury, death, or property or economic damage arising from products
sold, licensed or leased and services performed by the Company.

(i) Compliance With Laws and Orders. The operations of the Company have been
conducted in accordance with all Laws, Orders, regulations and other applicable
legal requirements of all courts and other Governmental Entities having
jurisdiction over the Company or its employees, assets, properties and
operations. To Seller’s Knowledge, no violation or default of any Law, Order,
regulation or other applicable legal requirements of all courts and other
Governmental Entities having jurisdiction over the Company or its employees,
assets, properties and operations exists and the Company is not in default with
respect to any Order applicable to the Company or any of its employees, assets,
properties or operations with respect thereto and no event has occurred which
may result in a violation or give rise to a remedial obligation.

(j) Licenses and Permits. Schedule 2.2(j) sets forth a true and complete list
and summary description of all Licenses and Permits, and all pending
applications therefor. Each License and Permit has been duly obtained, is valid
and in full force and effect, and is not subject to any pending or, to Seller’s
Knowledge, threatened Action to revoke, cancel, suspend or declare such License
and Permit invalid in any respect. All necessary notices and applications have
been submitted to assure that material Licenses and Permits shall remain in full
force and effect following the Closing, or if required by applicable Law, be
reissued, upon consummation of the transactions contemplated by this Agreement.
Except as provided in Schedule 2.2(j), no consent of any federal, state or local
authority is required, in connection with the execution, delivery and
performance of this Agreement by Seller or the Company or the transfer of the
Company Shares to Buyer, in order for all Licenses and Permits to remain in full
force and effect after the Closing. The Licenses and Permits constitute all of
the licenses and permits necessary for the Company to conduct and operate the
Business as conducted by the Company as of the date of this Agreement and to
permit the Company to own and use the Assets in the manner in which it currently
owns and uses the Assets. Each Transferred Employee has all Licenses and Permits
necessary for his or her performance of duties for the Company, all such
Licenses and Permits are valid and in full force and effect, and copies of such
Licenses and Permits have been delivered to Buyer.

 

6



--------------------------------------------------------------------------------

(k) Environmental Matters. Except as set forth in Schedule 2.2(k):

(i) The Company owns no real property.

(ii) The Company possesses all Licenses and Permits required under applicable
Environmental Laws to conduct and operate the Business as conducted by the
Company as of the date of this Agreement and is, and has been, in material
compliance with the terms and conditions of such environmental Licenses and
Permits. The Company has not received any written notice that any of the
environmental Licenses and Permits possessed by the Company shall be revoked,
suspended or shall not be renewed.

(iii) The Company is currently and has been in compliance in all material
respects with all applicable Environmental Laws.

(iv) No Hazardous Substances have been produced, released, discharged or
disposed by the Company or, to Seller’s Knowledge, any predecessor in interest,
in, at, on or under any real property currently leased by the Company
(collectively, the “Facilities”) in a manner that violated any applicable
Environmental Law. There are no Hazardous Substances located in, at, on or under
the Facilities or any real property formerly owned or leased by the Company that
would reasonably be expected to require investigation, removal, or remedial or
corrective action by the Company as required by Environmental Law or that would
reasonably be expected to result in liabilities of, or losses, damages or costs
to the Company under any Environmental Law.

(v) The Company has not received written notice from any Governmental Entity
that the Facilities or any real property formerly owned or leased by the Company
are in violation of, allegedly in violation of, do not comply with, allegedly do
not comply with, or are subject to liability or alleged liability under any
applicable Environmental Law.

(vi) To Seller’s Knowledge, as of the date of this Agreement, no Facility or any
real property formerly owned or leased by the Company is listed or proposed for
listing on the National Priorities List or the Comprehensive Environmental
Response, Compensation and Liability Information System, both promulgated under
CERCLA, or on any comparable state list established under any Environmental Law.

(vii) To Seller’s Knowledge, there is no underground storage tank or other
underground storage receptacle or related piping, or any impoundment or other
underground disposal area, in each case containing or formerly containing
Hazardous Substances, located on the Facilities or any real property formerly
owned or leased by the Company, and no asbestos or polychlorinated biphenyls
located at the Facilities or any real property formerly owned or leased by the
Company.

(viii) The Company has provided to Buyer all material assessments, reports,
studies and audits in the Company’s possession or control concerning the
existence of

 

7



--------------------------------------------------------------------------------

Hazardous Substances or any other environmental issues at the Facilities or any
real property formerly owned or leased by the Company or concerning compliance
by the Company with, or liability of the Company under, any Environmental Laws.

(l) Title to Assets; Liens. Except as set forth in Schedule 2.2(l), the Company
holds good, marketable and indefeasible title to, or leases, all of the assets
reflected in the Recent Balance Sheet (except for assets sold since the date of
the Recent Balance Sheet in the ordinary course of business). Such properties
and assets owned or leased by the Company are held free and clear of any Liens,
other than Permitted Liens. Except as set forth in Schedule 2.2(l), the
properties and assets of the Company comprise all of the material assets and
rights of the Company, tangible and intangible (including Intellectual Property
Rights), that are used by the Company in the conduct of the Business as
conducted by the Company as of the date of this Agreement.

(m) Material Contracts. Schedule 2.2(m) sets forth a list, as of the date of
this Agreement, of each of the following types of Contracts to which Company is
a party (each a “Material Contract”):

(i) Any Contract involving the future performance of services or the future
delivery of goods by the Company in an amount, per annum, in excess of ten
thousand U.S. Dollars ($10,000) or its foreign currency equivalent as of the
date of this Agreement;

(ii) Any Contract involving future annual expenditures of the Company, per
annum, in excess of ten thousand U.S. Dollars ($10,000) or its foreign currency
equivalent as of the date of this Agreement;

(iii) Any collective bargaining Contract or other Contract to or with any labor
union or other collective bargaining representative of a group of employees;

(iv) Any employment Contract with any Transferred Employee involving future
liability for payment of wages or salaries, per annum, in excess of ten thousand
U.S. Dollars ($10,000) or its foreign currency equivalent as of the date of this
Agreement;

(v) Any joint venture, partnership or Contract with Seller or its Affiliates;

(vi) Any Contract containing covenants that materially restrict the future
business activity of the Company;

(vii) Any Contract relating to the borrowing or guaranteeing of money in excess
of ten thousand U.S. Dollars ($10,000) or its foreign currency equivalent as of
the date of this Agreement;

(viii) Any real or personal property lease or Contract involving future
liability for rental payments, per annum, in excess of ten thousand U.S. Dollars
($10,000) or its foreign currency equivalent as of the date of this Agreement;

 

8



--------------------------------------------------------------------------------

(ix) All Licenses and Permits and Contracts with Governmental Entities necessary
to allow the Company to operate the Business as conducted as of the date of this
Agreement;

(x) All material Licenses and Permits, royalty or other agreements relating to
any Intellectual Property Rights owned by the Company; and

(xi) Any Contract requiring annual payments by the Company in excess of ten
thousand U.S. Dollars ($10,000) that is not terminable on less than thirty-one
(31) days notice.

Except as set forth in Schedule 2.2(m), each Material Contract is in full force
and effect and is valid and enforceable in accordance with its terms, except as
such may be limited by bankruptcy, insolvency, reorganization or other Laws
affecting creditors’ rights generally, or by general equitable principles.
Except as set forth in Schedule 2.2(m), the Company is in compliance in all
material respects with all terms and requirements of each Material Contract, and
has not received written notice prior to the date of this Agreement of any
default of any Material Contract. The Company has made available to Buyer true
and complete copies of all Material Contracts, including all amendments thereto.

(n) Employee Benefit Plans.

(i) Except as set forth on Schedule 2.2(n), the Company is not a party to any
(a) pension, retirement, profit sharing, deferred compensation, bonus, stock
option, stock purchase, phantom stock or incentive plan; (b) welfare or “fringe”
benefits, including, without limitation, vacation, severance, disability,
medical, dental, life and other insurance, tuition, company car, club dues, sick
leave, maternity, paternity or family leave, health care reimbursement,
dependent care assistance, cafeteria plan, regular in-kind gifts or other
benefits; or (c) employment, consulting, engagement, retainer or golden
parachute agreement or arrangement. The foregoing shall include, without
limitation, any “employee benefit plan” (as defined in ERISA Section 3(3)) (each
a “Benefit Plan”).

(ii) Except as set forth in Schedule 2.2(n), no Benefit Plan is a Multiemployer
Plan or a plan that is subject to Title IV of ERISA, and no Benefit Plan
provides health or other welfare benefits to former or retired employees of the
Company other than as required by COBRA.

(iii) Except as set forth in Schedule 2.2(n), each Benefit Plan has been
maintained and administered in compliance with its terms and the Company has no
direct or indirect liability under the requirements of ERISA, COBRA, the Code
and any other applicable Laws. Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and, to Seller’s
Knowledge, there are no facts or circumstances that would be reasonably likely
to adversely affect the qualified status of any such Benefit Plan. There is no
Action pending or, to Seller’s Knowledge, threatened against the Company,
concerning any of the Benefit Plans, other than routine claims for benefits.

 

9



--------------------------------------------------------------------------------

(iv) All contributions with respect to the Benefit Plans for all periods ending
prior to the date of this Agreement (including periods from the first day of the
current plan year to the date of this Agreement) have been made prior to the
date of this Agreement by the Company and all members of the controlled group in
accordance with past practice and the recommended contribution in the applicable
actuarial report. All contributions to the Benefit Plans have been made on a
timely basis in accordance with ERISA and the Code. All insurance premiums
(including premiums to the Pension Benefit Guaranty Corporation) have been paid
in full, subject only to normal retrospective adjustments in the ordinary
course, with regard to the Benefit Plans for policy years or other applicable
policy periods ending on or before the Closing.

(v) Except as set forth on Schedule 2.2(n), the Company is not a party to a
Pension Plan that is intended to qualify under Code Section 401(a) and Code
Section 501(a) and each such Pension Plan and its related trust, if any, are
qualified under Code Section 401(a) and Code Section 501(a) and have been
determined by the Internal Revenue Service to qualify thereunder for all
applicable requirements and nothing has since occurred to cause the loss of the
Pension Plan’s qualification.

(vi) The Company has never made any contributions to any Pension Plan which is
subject to the provisions of Title IV of ERISA, the Company has never been a
member of a controlled group which contributed to any such Benefit Plan, and the
Company has never been under common control with an employer which contributed
to any such Benefit Plan.

(vii) No material liability under Title IV of ERISA has been or, to Seller’s
Knowledge, is expected to be incurred by the Company or any ERISA Affiliate. The
Company has no liability by virtue of its being a member of a controlled group
with a person who has liability under the Code or ERISA.

(viii) Except as set forth on Schedule 2.2(n), the Company has not terminated or
taken action within the last six (6) taxable years to terminate (in part or in
whole) any employee benefit plan as defined in ERISA Section 3(3).

(ix) Neither the Company, nor, to Seller’s Knowledge, any other Person acting on
its behalf in connection with a Benefit Plan, has engaged in any transaction
with respect to any Benefit Plan that would be reasonably likely to subject the
Company, or any Person acting on its behalf in connection with a Benefit Plan,
to any material Tax or penalty (civil or otherwise) imposed by ERISA, the Code
or other applicable Law. Neither the Company nor, to Seller’s Knowledge, any
Person acting on its behalf in connection with a Benefit Plan has any material
liability for breach of fiduciary duty or other failure to act or comply in
connection with the administration or investment of the assets of any Benefit
Plan.

(x) The Company does not maintain any Benefit Plan or other benefit arrangement
covering any employee or former employee outside of the United States and has
never been obligated to contribute to any such plan or arrangement.

(xi) With respect to each Benefit Plan, the Company has made available to Buyer
copies, to the extent applicable, of (A) the plan and trust documents (including
any amendments thereto), the most recent summary plan description and any

 

10



--------------------------------------------------------------------------------

summaries of material modifications, (B) the most recent annual report (Form
5500 series), (C) the most recent financial statements, (D) the most recent
Internal Revenue Service determination letter, (E) ruling letter and any
outstanding request for a ruling letter with respect to the tax-exempt status of
any VEBA which is funding or otherwise exists with respect to such Benefit Plan,
and (F) with respect to any Company obligation relating to medical or other
welfare benefits for retirees, any additional letters, memos, contracts or other
written documentation relating to the obligation.

(xii) The consummation of the transactions contemplated by this Agreement, other
than by reason of actions taken by Buyer following the date of this Agreement,
shall not (A) entitle any current or former Company employee to severance pay,
unemployment compensation or any other payment, (B) accelerate the time of
payment or vesting, or increase the amount of any compensation due to any
current or former Company employee, or (C) give rise to the payment of any
amount that would not be deductible pursuant to Code Section 280G.

(o) Employee Matters.

(i) Except as set forth in Schedule 2.2(o), (A) the Company has not entered into
any collective bargaining agreement with respect to its employees, (B) there has
been no, and there is no pending, labor strike, labor dispute, or work stoppage
or lockout against or affecting the Company, (C) to Seller’s Knowledge, there is
no threatened labor strike, labor dispute, or work stoppage or lockout against
or affecting the Company, (D) there has been no, and there is no pending, unfair
labor practice, charge or complaint against or affecting the Company, and (E) to
Seller’s Knowledge, there is no threatened unfair labor practice, charge or
complaint against or affecting the Company. The Company has not engaged in any
plant closing or employee layoff activities that would violate or give raise to
an obligation to provide any notice required pursuant to the Worker Adjustment
Retraining and Notification Act of 1988, as amended.

(ii) The Company is in compliance in all material respects with all Laws
concerning employment, wages and labor, including, without limitation,
provisions thereof relating to equal opportunity, hours at work, immigration and
occupational health and safety. Except as set forth in Schedule 2.2(o), the
Company is not delinquent in payments to any employees of the Company for any
wages, salaries, commissions, bonuses or other forms of compensation for
services rendered by them to date.

(p) Intellectual Property Rights. Schedule 2.2(p) sets forth a list, as of the
date of this Agreement, of all United States or foreign registered patents,
registered trademarks, registered tradenames, registered copyrights, other
registered intellectual property rights or applications therefore, and all
unregistered patents, unregistered trademarks, unregistered tradenames,
unregistered copyrights, internet domain names and other unregistered
intellectual property rights owned or licensed and used by the Company in, and
material to, the conduct of the Business as conducted by the Company as of the
date of this Agreement (the “Intellectual Property Rights”). The Company owns or
possesses adequate licenses or other valid rights to use all such Intellectual
Property Rights, and, to Seller’s Knowledge, the conduct of the Business as
conducted by the Company as of the date of this Agreement does not conflict with
any valid patents, trademarks, tradenames, copyrights or other intellectual
property rights of others, except for such conflicts that would not have a
Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(q) Fees. Neither Seller nor the Company have paid or become obligated to pay
any fee or commission to any broker or finder in connection with the
transactions provided for herein or in connection with the negotiation thereof.

(r) Insurance.

(i) Schedule 2.2(r) lists (A) all policies of insurance to which the Company is
a party or under which the Company, or any director or officer of the Company,
is or has been covered at any time within the two (2) years preceding the date
of this Agreement, (B) all pending applications for policies of insurance,
(C) any self-insurance arrangement by or affecting the Company, including any
reserves established thereunder, and (D) any Contract or arrangement, other than
a policy of insurance, for the transfer or sharing of any risk by the Company.
The Company has maintained, at all times since its formation, insurance coverage
for liability and workers’ compensation.

(ii) Except as set forth in Schedule 2.2(r), all policies of insurance to which
the Company is a party or that provide coverage to the Company or any director
or officer of the Company: (A) are valid, outstanding, and enforceable; (B) are
issued by an insurer that is financially sound and reputable; (C) are sufficient
for compliance with all legal requirements and Contracts to which the Company is
a party or by which it is bound; and (D) do not provide for any retrospective
premium adjustment on the part of the Company.

(iii) Other than in connection with renewal in the ordinary course of business,
since December 31, 2005, the Company has not received (A) any refusal of
coverage or any notice that a defense shall be afforded with reservation of
rights; or (B) any notice of cancellation or any other indication that any
policy of insurance is no longer in full force or effect or shall not be renewed
or that the issuer of any policy of insurance is not willing or able to perform
its obligations thereunder.

(iv) The Company has paid all premiums due, and, to Seller’s Knowledge, has
otherwise performed all of its obligations under each policy of insurance to
which the Company is a party or that provides coverage to the Company or any
director or officer thereof.

(v) The Company has given notice to the insurer of any claims that may be
insured.

(s) Real Property. Schedule 2.2(s) sets forth (whether as lessee or lessor) a
list of all leases of real property to which the Company is a party or by which
it is bound, in each case, as of the date of this Agreement (each a “Lease”).
Except as set forth in Schedule 2.2(s), each Lease is valid and binding on the
Company and on the other parties thereto, is in full force and effect, and there
are no uncured defaults under any such Leases. The Company has obtained any and
all third party consents required in connection with the Leases.

 

12



--------------------------------------------------------------------------------

(t) Transaction With Affiliates. Except as set forth in Schedule 2.2(t), (i) in
the last two (2) years there have been no agreements (written or, to Seller’s
Knowledge, oral) between the Company, on the one hand, and any officer or
director of the Company, any Affiliate of the Company, Seller or any Affiliate
of Seller, on the other hand, (ii) there are no loans or other indebtedness for
borrowed money owing by any officer or director of the Company, any Affiliate of
the Company, Seller or any Affiliate of Seller to the Company, (iii) there are
no loans or other indebtedness for borrowed money owing to any officer or
director of the Company, any Affiliate of the Company, Seller or any Affiliate
of Seller by the Company, and (iv) no officer or director of the Company, any
Affiliate of the Company or any Affiliate of Seller has any interest in any
material property or asset used by the Company.

(u) Unlawful Benefits. Except as set forth in Schedule 2.2(u), neither Seller,
the Company, nor any of their respective Affiliates or representatives, or any
other Person on behalf of any of them, in connection with the conduct of the
Business, directly or indirectly, has given, or has agreed to give, any
significant gift or similar benefit to any supplier, customer or potential
employee of the Company, or any other Person who was, is or may be, in a
position to help or hinder the Company (or assist in connection with any actual
or potential transaction) under circumstances that involve a violation of any
applicable Law which was then in effect and which would reasonably be expected
to subject the Company to any material damage or penalty.

(v) No Other Liabilities. Except as set forth in Schedule 2.2(v), the Company
has no material liabilities or obligations, contingent or otherwise, and to
Seller’s Knowledge, the Company has no liabilities or obligations, contingent or
otherwise, that are required to be reflected on a balance sheet other than
(i) liabilities or obligations reserved against or otherwise disclosed in the
Financial Statements (or referred to in the notes thereto), (ii) liabilities or
obligations arising since the date of the Recent Balance Sheet in the ordinary
course of business consistent, in all material respects, in amount and kind with
past practice and which would not, if required to be paid by the Company, have a
Material Adverse Effect, and (iii) liabilities under this Agreement or in
connection with the transactions contemplated hereby.

(w) Products. Except as set forth in Schedule 2.2(w), to Seller’s Knowledge,
there are no citations or decisions by any Governmental Entity stating that any
product sold, distributed or marketed by the Company since January 1, 2007
(each, a “Product”) is defective or unsafe or fails to meet any applicable
safety standards promulgated by any Governmental Entity. Except as set forth in
Schedule 2.2(w), to Seller’s Knowledge, the Company has no material liability
arising out of any injury to any individual or property as a result of the
ownership, possession, or use of any Product designed, distributed, sold,
leased, delivered or placed into the stream of commerce by the Company. Except
as set forth in Schedule 2.2(w), to Seller’s Knowledge, it has not been notified
of any alleged or actual defect or hazard in the manufacture, design, materials
or workmanship, or alleged or actual failure to warn of any of the foregoing, in
any Product. The Company maintains procedures for the removal of Products from
its Inventory should it be notified of conditions described in the preceding
sentence. Except as set forth in Schedule 2.2(w), to Seller’s Knowledge, there
has not been any occurrence involving any product recall, rework or retrofit
relating to any Product.

(x) Accounts Receivable. All the accounts receivable of the Company reflected on
the Recent Balance Sheet, and any accounts receivable of the Company arising

 

13



--------------------------------------------------------------------------------

between the date of the Recent Balance Sheet and the date of this Agreement,
arose or shall have arisen in the ordinary course of business. To Seller’s
Knowledge, the accounts receivable of the Company reflected on the Recent
Balance Sheet are not subject to any valid counterclaim, set-off, defense or
Lien (other than Permitted Liens).

(y) Customers and Suppliers. Schedule 2.2(y) sets forth a list of the names of
the Company’s (i) ten (10) largest customers based on sales during (A) fiscal
year 2008 and (B) the approximately five (5) months ending May 31, 2009
(collectively, the “Customers”), showing the approximate aggregate total sales
by the Company to each such Customer during such period; and (ii) ten
(10) largest suppliers based on purchases during (A) fiscal year 2008 and
(B) the approximately five (5) months ending May 31, 2009 (collectively, the
“Suppliers”), showing the approximate aggregate total purchases by the Company
from each such Supplier during such period. Except as set forth in Schedule
2.2(y), since January 1, 2007, the Company has not received any written
communication (including emails) from any Customer or Supplier of any intention
or threat by such Customer or Supplier to (i) terminate or materially reduce
purchases from or supplies to the Company, (ii) fail to renew any Contract with
the Company, (iii) materially increase prices charged to the Company, or
(iv) materially reduce incentives or discounts provided to the Company, in each
case except as may be consistent with the historical practices of such Customer
or Supplier.

(z) Inventory. All Inventory is in good, merchantable and saleable condition.
The amount and quality of the Inventory is consistent with normal operating
levels maintained by the Company in keeping with past practice. No material item
of Inventory is unsaleable, obsolete or unusable. The value of the Company’s
Inventory is not less than the cost value of such Inventory.

(aa) Sufficiency of Assets. The Company owns, has a valid leasehold interest in,
or has a valid license to use all of the assets necessary for the conduct of the
Business as conducted by the Company as of the date of this Agreement (the
“Assets”). The Assets are in good operating condition and repair, are usable in
the ordinary course of business, and conform in all material respects to all
applicable Laws relating to their use and operation as such Assets are used in
the conduct of the Business by the Company as of the date of this Agreement.
Except as set for in Schedule 2.2(aa), no Person, other than Seller, owns any
Asset which is material to the conduct of the Business by the Company as of the
date of this Agreement.

(bb) Off Balance Sheet Arrangements. Except as expressly disclosed in the
Financial Statements, the Company has no “Off Balance Sheet Arrangements” as
such term is defined in paragraph (c)(4) of rule 303 (17 CFR § 229.303) of
Regulation S-K promulgated under the Securities Act.

(cc) Warranties. The Company is not subject to any liability pursuant to any
express or implied warranty with respect to the Products in excess of the amount
specifically reserved for such liability in the Recent Balance Sheet.

(dd) Bank Accounts, Credit Cards and Safe Deposit Boxes. Schedule 2.2(dd) sets
forth all bank accounts, credit cards and safe deposit boxes in the name of, or
controlled by, the Company and details about the Persons having access to or
authority over such accounts, credit cards, safe deposit boxes and cellular
telephones.

 

14



--------------------------------------------------------------------------------

(ee) Powers of Attorney. There are no Persons holding general or special powers
of attorney from the Company.

(ff) Books and Records. The books and records of the Company maintained in
connection with the Business (including, without limitation, (i) books and
records relating to the purchase of materials and supplies, manufacture or
processing of products, sales of products, dealings with customers, invoices,
customer lists, government procurements, inventories, suppliers, supplier lists,
personnel records and Taxes, (ii) stock books, stock ledgers and minute books of
the Company, and (iii) computer software and data used to maintain such books
and records, together with the media on which such software and data are stored
and all documentation relating thereto) accurately record all material
transactions of the Company in all material respects, and have in all material
respects been maintained consistent with good business practice. The minute
books of the Company are substantially complete and correctly reflect in all
material respects all corporate actions of the Company and correctly record all
resolutions of the Company.

(gg) Accounts Payable. All the accounts payable of the Company due prior to or
as of the date of this Agreement have been paid in accordance with their terms.

(hh) Full Disclosure. The representations and warranties contained in this
Section 2.2 do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Section 2.2, in light of the circumstances under
which they were made, not misleading.

2.3 Representations and Warranties of Buyer. Buyer represents and warrants to
Seller:

(a) Due Organization and Power. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Michigan. Buyer has
all requisite power and authority to enter into this Agreement and the other
documents and instruments executed and delivered by Buyer pursuant hereto and to
carry out and fully perform the transactions contemplated hereby and thereby.

(b) Authority. The execution and delivery by Buyer of this Agreement, and the
other documents and instruments executed and delivered by Buyer pursuant hereto,
and the consummation by Buyer of the transactions contemplated hereby and
thereby, have been duly authorized by the board of directors or other governing
body of Buyer. No other corporate act or proceeding on the part of Buyer, its
officers, directors or its shareholders is necessary to authorize this Agreement
or the other documents and instruments executed and delivered by Buyer pursuant
hereto or the consummation of the transactions contemplated hereby and thereby.
This Agreement and the other documents and instruments executed and delivered by
Buyer pursuant hereto constitute valid and binding agreements of Buyer,
enforceable against Buyer in accordance with their respective terms, except as
such may be limited by bankruptcy, insolvency, reorganization or other Laws
affecting creditors’ rights generally, or by general equitable principles.

 

15



--------------------------------------------------------------------------------

(c) No Violation. Neither the execution and delivery by Buyer of this Agreement
and the other documents and instruments executed and delivered by Buyer pursuant
hereto, nor the consummation by Buyer of the transactions contemplated hereby
and thereby shall (i) contravene any provision contained in the Governing
Documents of Buyer, (ii) violate any Law or Order applicable to Buyer,
(iii) require any authorization, consent or approval by, filing with or notice
to any Governmental Entity, except for such authorizations, consents, approvals,
filings or notices, the failure of which to obtain or make would not have a
Material Adverse Effect or (iv) violate or conflict with or result in a breach
(with or without the lapse of time, the giving of notice or both) of, constitute
a default (with or without the lapse of time, the giving of notice or both)
under, permit any Person to terminate, modify, cancel or declare due and payable
prior to its stated maturity, or accelerate the performance required by, any
Contract to which Buyer is a party or by which Buyer or any of its assets or
properties may be bound or affected.

(d) Litigation. As of the date of this Agreement, there is no Action pending or,
to Buyer’s Knowledge, threatened against Buyer, and there is no outstanding
Order against or affecting Buyer that, individually or in the aggregate, would
be reasonably expected to have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the transactions or payments
contemplated hereby.

(e) Investment Intent. Buyer is acquiring the Company Shares for its own account
and not with a view toward resale or distribution of any of the Company Shares
or any beneficial interest in the Company Shares. Buyer agrees that the Company
Shares may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act, or an
applicable exemption therefrom and without compliance with other Laws, in each
case, to the extent applicable.

(f) Fees. Buyer has not paid or become obligated to pay any fees or commissions
to any broker or finder in connection with the transactions provided for herein
or in connection with the negotiation thereof.

2.4 Expiration of Representations and Warranties. The representations and
warranties of Seller and Buyer contained in this Agreement shall survive until
July 10, 2011, except that the Fundamental Representations and Warranties shall
survive the Closing indefinitely, Section 2.2(i), (Compliance with Laws and
Orders) shall survive the Closing until July 10, 2012, and Section 2.2(f) (Tax
Matters), Section 2.2(k) (Environmental Matters) and Section 2.2(n) (Employee
Benefit Plans) shall survive the Closing until sixty (60) days following
expiration of the applicable statute of limitations.

2.5 No Other Representations or Warranties. Buyer acknowledges that the
representations and warranties contained in this Agreement have been negotiated
at arm’s length among sophisticated parties that have had the advice of counsel.
Except for the representations and warranties contained in Sections 2.1 and 2.2,
Buyer acknowledges that neither the Company, Seller nor any Person acting on
their behalf makes or has made any other express or any implied

 

16



--------------------------------------------------------------------------------

promise, assurance, representation or warranty to Buyer as to the accuracy or
completeness of any information regarding Seller, the Company, the Business or
any other matter. Buyer acknowledges that it is Buyer’s sole responsibility to
conduct an investigation of the Company and the Business and that Buyer bears
the risk that any information, document or material made available or provided
to Buyer in the course of its investigation is inaccurate or incomplete, except
to the extent expressly stated otherwise in this Agreement.

 

  3. COVENANTS OF BUYER AND SELLER

3.1 Tax Matters.

(a) Pre-Closing Tax Matters. Buyer shall cause the Company to prepare and file
or cause to be filed all Tax Returns for the Company for all taxable periods
ending on or prior to the date of this Agreement that are due after the date of
this Agreement (“Pre-Closing Tax Period”). Any such Tax Returns for any
Pre-Closing Tax Period shall be prepared, and each item thereon treated, in a
manner consistent with past practices (including, without limitation, prior Tax
elections and accounting methods or conventions), except as required by a change
in the applicable Law. Seller shall be provided with a copy of such Tax Returns
for review and comment at least fifteen (15) calendar days prior to the filing
of such Tax Returns and shall be entitled to provide comments and suggested
revisions thereto and discuss such Tax Returns with the Company and/or the
Buyer. Buyer shall make such revisions as are reasonably requested by Seller.

(b) Straddle Period Tax Matters. Buyer shall cause the Company to prepare and
file or cause to be filed all Tax Returns for the Company for all taxable
periods beginning before and ending after the date of this Agreement (“Straddle
Period”) which are due after the date of this Agreement. All such Tax Returns
with respect to Straddle Periods shall be prepared and filed in a manner that is
consistent with past practices (including, without limitation, prior Tax
elections and accounting methods or conventions), except as required by a change
in the applicable Law. Seller shall be provided with a copy of such Tax Returns
for review and comment at least fifteen (15) calendar days prior to the filing
of such Tax Returns and shall be entitled to provide comments and suggested
revisions thereto and discuss such Tax Returns with the Company and/or the
Buyer. Buyer shall make such revisions as are reasonably requested by Seller.

(c) Payment of Taxes. (i) Seller shall pay or cause to be paid when due and
payable all Taxes of the Company for any Pre-Closing Tax Period and any
pre-Closing portion of a Straddle Period; and (ii) Buyer shall cause the Company
to pay when due and payable all Taxes for any Tax periods commencing on or after
the date of this Agreement and any post-Closing portion of a Straddle Period.

(d) Cooperation. After the date of this Agreement, Seller and Buyer shall, and
Buyer shall cause the Company to, make available to the other, as reasonably
requested, and to any Governmental Entity (which is legally permitted to obtain
pursuant to its subpoena power or its equivalent) all information, records or
documents relating to Tax liabilities or potential Tax liabilities of Seller or
the Company for all periods prior to or including the date of this Agreement and
shall preserve all such information, records and documents until the expiration
of

 

17



--------------------------------------------------------------------------------

any applicable statute of limitations for assessment or refund of Taxes or
extensions thereof. Buyer shall prepare, or cause the Company to prepare, and
provide to Seller, such Tax information as Seller reasonably shall request with
respect to the Company. Such Tax information shall be completed by Buyer and/or
the Company and provided to Seller within forty-five (45) calendar days after
Seller’s request therefor. After the date of this Agreement, Seller and Buyer
shall, and Buyer shall cause the Company to, cooperate fully, as and to the
extent reasonably requested by the other, in connection with the filing of any
Tax Returns and any audit, litigation, appeal, hearing, or other proceeding with
respect to Taxes, including Taxes payable by Seller with respect to operations
of the Company. Such cooperation shall include, without limitation, providing
the information, records and documents described above and making employees and
representatives available on a mutually convenient basis to provide additional
information and explanation of any material provided. Each Party shall bear its
own expenses in complying with the foregoing provisions.

(e) Refunds. To the extent there are refunds relating to the Company for either
periods (or portions thereof) ending on or before the date of this Agreement or
periods (or portions thereof) ending after the date of this Agreement, Buyer is
entitled to all such refunds in their entirety.

(f) Indemnity Payments. Seller and Buyer agree to treat any indemnity payment
made as an adjustment to the Purchase Price for federal, state, local and
foreign income tax purposes.

(g) Amended Returns. No Tax Return with respect to the Company (i) for periods
ending on or before the date of this Agreement or (ii) which begins before and
ends after the date of this Agreement, shall be amended if it would result in an
increase in the amount of Taxes for which Buyer is liable under this Agreement.

(h) Tax Audits.

(i) Seller shall have the sole right to represent the interests of the Company
in any Tax audit or Action relating to all Tax Returns filed or required to be
filed for the Company for all tax periods that end on or before the date of this
Agreement and to employ counsel of its choice at its expense; provided, however,
that there shall be no settlement or closing or other agreement with respect
thereto without the written consent of Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed). Buyer agrees that it shall
cooperate fully with Seller and its counsel in the defense against or compromise
of any claim in any such proceeding. Buyer shall have the right to participate
in any such proceeding and to be represented by counsel of its own selection in
connection with any such audit or Action and to be kept informed by Seller as to
the status of the action, all at Buyer’s expense.

(ii) Buyer shall have the sole right to represent the interests of the Company
in any Tax audit or Action relating to any taxable period of the Company that
ends after the date of this Agreement, including any Straddle Period; provided,
however, that if the results of such Tax audit or Action could reasonably be
expected to have an adverse effect on Seller or its liabilities or obligations
under this Agreement, then there shall be no settlement or closing or other
agreement with respect thereto without the written consent of Seller (which
shall

 

18



--------------------------------------------------------------------------------

not be unreasonably withheld, conditioned or delayed). Seller agrees that it
shall cooperate fully with Buyer and its counsel in the defense against or
compromise of any claim in any such proceeding. Seller shall have the right to
participate in any such proceeding and to be represented by counsel of its own
selection in connection with any such audit or Action and to be kept informed by
Buyer as to the status of the action, all at Seller’s expense.

(iii) If any Governmental Entity asserts a claim, makes an assessment or
otherwise disputes or affects any Tax for which Seller is responsible hereunder,
Buyer shall promptly upon receipt by Buyer or the Company inform Seller thereof.
The failure of Buyer or the Company to timely forward such notification in
accordance with the immediately preceding sentence shall not relieve Seller of
its obligation to pay such liability for Taxes except and to the extent that the
failure timely to forward such notification actually increases the amount of
such Taxes.

(i) Tax Changes. Without the prior written consent of Buyer, Seller shall not
make or change any election, change an annual accounting period, adopt or change
any accounting method, file any amended Tax Return, enter into any closing
agreement, settle any Tax claim or assessment relating to the Company, surrender
any right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to the
Company, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent, or other action would have the effect
of increasing the Tax liability of the Company for any period ending after the
date of this Agreement or decreasing any Tax attribute of the Company existing
on the date of this Agreement.

(j) Transfer Taxes. Any sales Tax, use Tax, transfer Tax, documentary stamp Tax,
motor vehicle Tax, registration fee or similar Tax or fee, or recording expense
or notarial fee attributable to, imposed upon or arising from the transactions
contemplated hereby, including, without limitation, on the sale or transfer of
the Company Shares, shall be paid when due and payable by Seller. Buyer shall
file all Tax Returns with respect to such Taxes. Seller shall timely execute and
deliver to Buyer such certificates or forms as may be requested by Buyer to
establish an exemption from (or to reduce) such Taxes providing that the effect
thereof is not to increase taxes paid or payable by Seller.

3.2 Post-Closing Access to Information. For a period of seven (7) years after
the date of this Agreement, each Party shall provide, and shall cause its
appropriate personnel to provide, when reasonably requested to do so by the
other Party, access to all Tax, financial and accounting records in their
possession, custody or control relating to the Company and shall permit each
Party to make copies or extracts therefrom at their expense.

3.3 Further Assurances. From time to time after the date of this Agreement, upon
request of the other Party and without further consideration, each Party shall
execute and deliver to the requesting Party such documents and take such action
as the requesting Party reasonably requests to consummate more effectively the
agreements of the Parties under this Agreement and with respect to the
transactions contemplated hereby.

 

19



--------------------------------------------------------------------------------

3.4 Confidentiality.

(a) Seller shall, and shall cause its Affiliates, representatives, consultants
and advisors to, hold in confidence all confidential information concerning the
Business or the Company and all information otherwise proprietary to the
Business which remains in the possession of any of them after Closing. Seller
shall not, and shall not cause its Affiliates, representatives, consultants and
advisors to, release or disclose any such information to any Person, other than
Buyer and its authorized representatives, and shall not use any such information
for any purpose other than in and for the benefit of the Business.

(b) Notwithstanding anything contained in Section 3.4(a), the confidentiality
obligations of this Section 3.4 shall not apply to information (i) which Seller
is compelled to disclose by judicial or administrative process, or, in the
opinion of counsel, by other mandatory requirements of law; (ii) which can be
shown to have been generally available to the public other than as a result of a
breach of this Section 3.4; or (iii) which can be shown to have been provided to
Seller by a third party who obtained such information other than from Seller or
the Company or other than as a result of a breach of this Section 3.4.

3.5 Nonsolicitation. For a period of three (3) years following the date of this
Agreement, Seller shall not directly or indirectly (a) cause or induce, or
attempt to cause or induce, any employee of the Company to leave the employ of
the Company, or in any way interfere with the relationship between the Company
and any employee thereof, (b) hire any employee of the Company who has
terminated employment with the Company (other than employees who have been
terminated by the Company), or (c) cause or induce, or attempt to cause or
induce, any customer, supplier, licensee, licensor, or franchisee or other
business relation of the Company to cease doing business with the Company, or to
deal with any competitor of the Company, or in any way interfere with the
relationship between the Company and their customers, suppliers, licensees,
licensors, franchisees or other business relations. For the purposes of this
Section 3.5, Seller shall be in violation hereof if Seller engages in any or all
of the activities set forth herein directly on its own account, or indirectly as
a partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of, providing assistance (financial or otherwise) to, any
Person, or as an owner of any Person in which Seller or a Seller Affiliate owns,
directly or indirectly, individually or in the aggregate, more than five percent
(5%) of the equity interests.

3.6 Employee Benefits Matters.

(a) Plans to be Withdrawn from or Transferred by Company. Seller shall take all
actions necessary to cause the Company to cease, as and where applicable, to be
a participating employer in each Benefit Plan of Seller as of the date of this
Agreement, and to cause each Transferred Employee or dependent of any
Transferred Employee to cease to be eligible for benefits under each Benefit
Plan of Seller with respect to expenses incurred or events occurring on or after
the date of this Agreement.

(b) COBRA. Seller shall be responsible for any legally mandated continuation of
health care coverage for Transferred Employees and/or their dependents who have
a loss of health care coverage due to a qualifying event before or as of the
date of this Agreement.

 

20



--------------------------------------------------------------------------------

3.7 Expiration of Covenants to be Performed After Closing. The respective
covenants of Buyer and Seller contained in this Article 3, which by their terms
contemplate performance after Closing, shall only survive the Closing in
accordance with their respective terms.

 

  4. CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

Each and every obligation of Buyer to be performed, as of the date of this
Agreement, under this Agreement is subject to the satisfaction (or written
waiver by Buyer) prior to or as of the date of this Agreement of each of the
following conditions:

4.1 Accuracy of Representations and Warranties; Performance of Obligations. The
representations and warranties of Seller made in this Agreement shall: (a) in
the case of any representation or warranty containing any materiality or
Material Adverse Effect qualification, be true and correct in all respects as of
the date of this Agreement; and (b) in the case of any representation or
warranty without any materiality or Material Adverse Effect qualification, be
true and correct in all respects as of the date of this Agreement, except where
the failure of such representation or warranty to be so true and correct would
not, individually or in the aggregate, have a Material Adverse Effect. Seller
shall have performed or complied with all obligations and covenants required by
this Agreement to be performed or complied with by Seller as of the date of this
Agreement.

4.2 Accuracy of Schedules. The Schedules of Seller made in this Agreement shall
be true and correct in all respects as of May 31, 2009; provided, however, that
if a Material Adverse Effect occurred after May 31, 2009 that requires
disclosure on a Schedule pursuant to the terms of this Agreement, such Schedule
shall include such Material Adverse Effect.

4.3 No Injunction, Etc. No preliminary or permanent injunction or other Order
issued by any Governmental Entity or other legal restraint or prohibition that
restrains, enjoins or otherwise prohibits the transactions contemplated hereby
shall be in effect.

4.4 Delivery of Buyer Expenses and Documents. Seller shall have delivered, or
caused to have been delivered, to Buyer (a) cash in the amount of Forty Thousand
U.S. Dollars ($40,000) to be paid for Buyer Expenses, pursuant to Section 8.8,
and (b) the documents described in Section 7.2.

4.5 Third Party Consents. Seller shall have obtained, or shall have caused the
Company to have obtained, and delivered to Buyer, in form and substance
reasonably satisfactory to Buyer, all consent and approvals, including from
appropriate Governmental Entities, as specified in Schedule 4.5.

 

  5. CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

Each and every obligation of Seller to be performed, as of the date of this
Agreement, under this Agreement is subject to the satisfaction (or written
waiver by Seller) prior to or as of the date of this Agreement of each of the
following conditions:

5.1 Accuracy of Representations and Warranties; Performance of Obligations. The
representations and warranties of Buyer made in this Agreement shall: (a) in the
case of any representation or warranty containing any materiality or Material
Adverse Effect qualification, be true and correct in all respects as of the date
of this Agreement; and (b) in the case of any representation or warranty without
any materiality or Material Adverse Effect qualification, be true and correct in
all respects as of the date of this Agreement, except where the failure of such
representation or warranty to be so true and correct would not, individually or
in the aggregate, have a Material Adverse Effect. Buyer shall have performed or
complied with all obligations and covenants required by this Agreement to be
performed or complied with by Buyer as of the date of this Agreement.

 

21



--------------------------------------------------------------------------------

5.2 No Injunction, Etc. No preliminary or permanent injunction or other Order
issued by any Governmental Entity or other legal restraint or prohibition that
restrains, enjoins or otherwise prohibits the transactions contemplated hereby
shall be in effect.

5.3 Delivery of Payment and Documents. Buyer shall have delivered, or caused to
have been delivered to Seller (a) cash in the amount of Forty Thousand U.S.
Dollars ($40,000), and (b) the documents described in Section 7.3.

 

  6. INDEMNIFICATION

6.1 Indemnification by Seller.

(a) General. Subject to the terms and conditions of this Article 6, Seller shall
indemnify and hold harmless Buyer and its Affiliates (including the Company),
and their respective directors, officers, employees and controlling persons,
from and against Loss or Losses asserted against, resulting to, imposed upon or
incurred by any such Person, directly or indirectly, arising out of or in
connection with: (i) any breach of any representation or warranty made by Seller
contained in this Agreement; (ii) any breach of any covenant or agreement made
by Seller contained in this Agreement; (iii) any Tax incurred by the Company or
resulting from its operation during any period prior to or ending on the date of
this Agreement, including, without limitation, those Taxes detailed in
Section 3.1(c); (iv) any Tax to be paid by Seller in connection with
Section 3.1(e); or (v) any Transferred Employees with respect to events arising
before or as of the date of this Agreement.

(b) Limitations. Seller’s obligations under Section 6.1(a)(i) shall terminate as
to each representation or warranty when such representation or warranty
terminates pursuant to Section 2.4; provided, however, that such obligations
shall not terminate with respect to any item as to which Buyer shall have, prior
to the expiration of the applicable period, previously made a claim by
delivering a written notice that constitutes an Indemnification Notice and
complies with the requirements therefor, but only with respect to the content
of, and on the basis and amount set forth in, such Indemnification Notice.

6.2 Indemnification by Buyer.

(a) General. Subject to the terms and conditions of this Article 6, Buyer shall
indemnify and hold harmless Seller and its Affiliates, and their respective
directors, officers, employees and controlling persons from and against any Loss
or Losses asserted against,

 

22



--------------------------------------------------------------------------------

resulting to, imposed upon or incurred by any such Person, directly or
indirectly, arising out of or in connection with: (i) any breach of any
representation or warranty of Buyer contained in this Agreement; (ii) any breach
of any covenant or agreement made by Buyer contained in this Agreement; or
(iii) the operation or ownership of the Company or the Business on or after the
date of this Agreement (except to the extent Buyer is entitled to
indemnification for such Losses under Section 6.1(a)).

(b) Limitations. Buyer’s obligations under Section 6.2(a)(i) shall terminate as
to each representation or warranty when such representation or warranty
terminates pursuant to Section 2.4; provided, however, that such obligations
shall not terminate with respect to any item as to which Seller shall have,
prior to the expiration of the applicable period, previously made a claim by
delivering a written notice that constitutes an Indemnification Notice and
complies with the requirements therefor, but only with respect to the content
of, and on the basis and amount set forth in, such Indemnification Notice.

6.3 Procedures Relating to Indemnification As Between Seller and Buyer.
Following the discovery of any facts or conditions that could reasonably be
expected to give rise to a Loss or Losses for which indemnification under this
Article 6 can be obtained, the Party seeking indemnification under this Article
6 (the “Indemnified Party”) shall, within thirty (30) calendar days thereafter,
provide written notice to the Party from whom indemnification is sought (the
“Indemnifying Party”), setting forth the specific facts and circumstances, in
reasonable detail, relating to such Loss or Losses, the amount of the Loss or
Losses (or a reasonable estimate thereof if the actual amount is not known or
not capable of reasonable calculation) and the specific Section(s) of this
Agreement upon which the Indemnified Party is relying in seeking such
indemnification (an “Indemnification Notice”).

6.4 Procedures Relating to Indemnification for Third Party Claims.

(a) Notice. In order for an Indemnified Party to be entitled to indemnification
provided for under this Agreement arising out of or involving a claim or demand
made by any third party, including, without limitation, any Governmental Entity
(a “Third Party Claim”), the Indemnified Party must be entitled to
indemnification under this Article 6 and the Indemnified Party must provide an
Indemnification Notice to the Indemnifying Party relating to the Third Party
Claim as soon as possible after the Indemnified Party’s receipt of notice of the
Third Party Claim, but in no event later than thirty (30) calendar days
thereafter and in no event more than five (5) Business Days after being served
with any summons, complaint or similar legal process. Thereafter, the
Indemnified Party shall deliver to the Indemnifying Party, within five
(5) Business Days after the Indemnified Party’s receipt thereof, copies of all
notices and documents, including, without limitation, all court papers, received
by the Indemnified Party relating to any Third Party Claim.

(b) Defense. If a Third Party Claim is made against the Indemnified Party, then
the Indemnifying Party shall be entitled to participate in the defense thereof
and, if the Indemnifying Party so chooses, to assume the defense thereof with
counsel selected by the Indemnifying Party and reasonably satisfactory to the
Indemnified Party. The Indemnifying Party shall be liable for the reasonable
fees and expenses of counsel employed by the Indemnified Party for any period
during which the Indemnifying Party has not assumed the

 

23



--------------------------------------------------------------------------------

defense thereof. If the Indemnifying Party so elects to assume the defense of a
Third Party Claim, then the Indemnifying Party shall not be liable to the
Indemnified Party for the reasonable fees and expenses of counsel subsequently
incurred by the Indemnified Party in connection with the defense thereof. If the
Indemnifying Party assumes such defense, then the Indemnified Party shall have
the right to participate in the defense thereof and to employ counsel, at its
own expense, separate from the counsel employed by the Indemnifying Party, it
being understood, however, that the Indemnifying Party shall control such
defense and the Indemnified Party shall pay the expense of his or its separate
counsel. If the Indemnifying Party chooses to defend any Third Party Claim, then
the Parties shall cooperate in the defense or prosecution of crossclaims or
counterclaims relating to such Third Party Claim. Such cooperation shall
include, without limitation, the retention, and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party, of records that are reasonably
relevant to such Third Party Claim, and making employees of the Indemnified
Party available on a mutually convenient basis to provide additional information
and explanation of any material provided hereunder. If, but only if the
Indemnifying Party, within a reasonable time after receipt of an Indemnification
Notice relating to a Third Party Claim, chooses not to assume defense of a Third
Party Claim or fails to defend such Third Party Claim actively and in good
faith, then the Indemnified Party shall (upon further written notice to the
Indemnifying Party) have the right thereafter to defend, compromise or settle
such Third Party Claim.

6.5 Insurance, Tax and Litigation Effect. The obligation of the Indemnifying
Party to indemnify the Indemnified Party against any Loss or Losses under this
Article 6 shall be reduced (a) by the amount of any insurance proceeds (net of
expenses of collection) received by the Indemnified Party as a result of such
Loss or Losses, (b) by any Tax benefits actually received by the Indemnified
Party as a result of such Loss or Losses, and (c) by any amounts actually
recovered from any third party based on any claim that the Indemnified Party has
against such third party as a result of to such Loss or Losses.

6.6 Offset.

(a) If Buyer or its Affiliates (including the Company), or their respective
directors, officers, employees and controlling persons is an Indemnifying Party,
Buyer shall have the right, in its sole and absolute discretion, to satisfy, in
whole or in part, any amounts owing to the Indemnified Party under this Article
6 by increasing the outstanding principal balance of the Promissory Note. If
Buyer chooses to increase the outstanding principal balance of the Promissory
Note in connection herewith, it shall provide Seller with fifteen (15) calendar
days prior notice, and, upon the effective date of such increase, provide
Seller, if required, with an amended and restated Promissory Note reflecting any
requisite adjustments to the Promissory Note.

(b) If Seller or its Affiliates, or their respective directors, officers,
employees and controlling persons is an Indemnifying Party, Seller shall have
the right, in its sole and absolute discretion, to satisfy, in whole or in part,
any amounts owing to the Indemnified Party under this Article 6 by decreasing
the outstanding balance (principal, interest and/or fees in connection
therewith) of the Promissory Note. If Seller chooses to reduce the outstanding
balance (principal, interest and/or fees in connection therewith) of the
Promissory Note in connection herewith, it shall provide Buyer with fifteen
(15) calendar days prior notice, and,

 

24



--------------------------------------------------------------------------------

upon the effective date of such reduction, Buyer shall provide Seller, if
required, with an amended and restated Promissory Note reflecting any requisite
adjustments to the Promissory Note.

(c) Except in the specific instances detailed above, absent written consent of
the other Party, neither Party shall have the right to satisfy, in whole or in
part, any amounts owing under this Article 6 by setting off any amounts claimed
to be owed to the other Party.

6.7 Exclusive Remedy. Except for claims or causes of action arising from fraud
or willful misconduct and for the right of any Party to seek specific
performance, the indemnification provisions of this Article 6 shall be the
exclusive remedy with respect to any and all claims by Seller, Buyer and their
Affiliates, and their respective directors, officers, employees and controlling
persons, including, but not limited to, rights, claims or causes of action
arising out of or relating to this Agreement and the transactions contemplated
by this Agreement, the negotiation and execution of this Agreement, any Contract
entered into pursuant hereto or the performance by the Parties thereof, or the
performance by the Parties of its or their obligations arising under or based
upon any Law or otherwise.

 

  7. CLOSING

7.1 Closing. Provided that the conditions set forth in Article 4, Article 5 and
Article 7 are satisfied or waived, the consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place on the date of
this Agreement at 10:00 a.m., local time, at the offices of Seller, 1909 South
Main Street, Upland, Indiana 46989, or at such other place as the parties shall
mutually agree. The delivery of all documents and the performance of all acts at
the Closing shall be deemed to have occurred or to have been taken
simultaneously.

7.2 Items to be Delivered by Seller. At the Closing, Seller shall deliver to
Buyer the following documents, in each case duly executed or otherwise in proper
form:

(a) Stock Certificates. Stock certificates representing the Company Shares, duly
endorsed in blank for transfer or with duly executed stock powers attached;

(b) Certificate of Incorporation. A copy of the Company’s Certificate of
Incorporation, certified by the Secretary of State of the State of Minnesota;

(c) Certificates of Good Standing. Certificates of good standing of the Company
from the Company’s state of incorporation and from each other state in which the
Company is qualified to do business as a foreign corporation, dated as of a
recent date;

(d) Books and Records. Stock books, stock ledgers, minute books and corporate
seal, if any, of the Company;

(e) Officer’s Certificate Regarding Governing Documents. Certificate of an
officer of the Company attesting to the authenticity and validity of the
Company’s Governing Documents;

 

25



--------------------------------------------------------------------------------

(f) Certified Resolutions. A certified copy of the resolutions of the board of
directors of the Company authorizing the execution and delivery of this
Agreement and approving the consummation of the transactions contemplated
hereby;

(g) Officer’s Certificate Regarding Debt, Disclosure Schedules and Termination
of Lease. Certificate of an officer of the Company attesting that: (i) any and
all Indebtedness of the Company has been repaid or forgiven and, as of the date
of this Agreement, the Company has no Indebtedness; (ii) the Schedules of Seller
made in this Agreement are true and correct in all respects as of May 31, 2009;
provided, however, that if a Material Adverse Effect occurred after May 31, 2009
that requires disclosure on a Schedule pursuant to the terms of this Agreement,
such Schedule hereby includes such Material Adverse Effect; and (iii) that
certain lease, and all rights and obligations in connection therewith, between
Seller and the Company for that that certain real property owned by Seller and
located at 217 Patneaude Drive, Winona, Minnesota 55987 has been terminated as
of the date of this Agreement;

(h) Resignations. The resignation of all directors and officers of the Company,
effective as of the date of this Agreement, except for any director and officer
listed in Schedule 7.2(h) who has been approved for continued service by Buyer;

(i) Lease Agreement. A lease agreement, in the form attached hereto as Exhibit
B, for that certain real property owned by Seller and located at 217 Patneaude
Drive, Winona, Minnesota 55987 (the “Lease Agreement”), executed by Seller;

(j) FIRPTA Affidavit. An affidavit stating, under penalties of perjury, that
Seller is a U.S. Person;

(k) Lien Release. A lien release, in form and substance satisfactory to Buyer,
from Fifth Third Bank in connection with that certain lien held by Fifth Third
Bank over all assets of the Company;

(l) Security Agreement. A security agreement, in the form attached hereto as
Exhibit C, between Buyer and Seller (the “Security Agreement”), executed by
Seller; and

(m) Other Documents. All other documents, instruments or writings required to be
delivered to Buyer at or prior to the Closing pursuant to this Agreement and
such other certificates of authority and documents as Buyer reasonably requests.

7.3 Items to be Delivered by Buyer. At the Closing, Buyer shall deliver to
Seller the following documents, in each case duly executed or otherwise in
proper form:

(a) Certified Resolutions. A certified copy of the resolutions of the board of
directors of Buyer authorizing the execution and delivery of this Agreement and
approving the consummation of the transactions contemplated hereby;

(b) Promissory Note. The Promissory Note, executed by Buyer;

(c) Lease Agreement. The Lease Agreement, executed by the Company;

 

26



--------------------------------------------------------------------------------

(d) Buyer Shares. Stock certificates representing the Buyer Shares;

(e) Security Agreement. The Security Agreement, executed by Buyer;

(f) Stock Certificates. Pursuant to the Security Agreement, stock certificates
representing the Company Shares; and

(g) Other Documents. All other documents, instruments or writings required to be
delivered to Seller at or prior to the Closing pursuant to this Agreement and
such other certificates of authority and documents as Seller reasonably
requests.

 

  8. MISCELLANEOUS

8.1 Publicity. Seller and Buyer agree that no public release or announcement
concerning the transactions contemplated hereby shall be issued or made by or on
behalf of either Party without the prior written consent of the other Party,
except after reasonable notice to the other Party, any such release or
announcement that may, in the reasonable judgment of the releasing Party, be
required by Law or any rule or regulation of any United States securities
exchange on which securities of the releasing Party are listed.

8.2 Assignment. Neither Party shall assign, transfer or encumber this Agreement,
or its rights or obligations hereunder, in whole or in part, voluntarily or by
operation of Law, without the prior written consent of the other Party, and any
attempted assignment, transfer or encumbrance without such consent shall be
null, void and without effect.

8.3 Parties in Interest. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties and their respective permitted
heirs, personal representatives, successors and permitted assigns.

8.4 Law Governing Agreement. This Agreement shall be construed and interpreted
according to the laws of the State of Minnesota, excluding any conflicts of law
rules that may direct or permit the application of the Laws of another
jurisdiction.

8.5 Amendment. No modifications, amendments or supplements to this Agreement
shall be valid and binding unless set forth in a written agreement executed by
the Parties.

8.6 Waiver. No waiver by any Party of any of the provisions of this Agreement
shall be effective unless set forth in this Agreement or a written instrument
executed and delivered by the Party so waiving. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement shall be deemed
to constitute a waiver by the Party taking such action of compliance with any
representations, warranties, covenants or agreements contained in this Agreement
and in any documents delivered pursuant to this Agreement and in connection with
the Closing. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

8.7 Notice. All notices, requests, demands and other communications under this
Agreement shall be given in writing and shall be delivered to the Parties (with
a copy thereof

 

27



--------------------------------------------------------------------------------

sent for information purposes to the e-mail addresses appearing below) at their
respective addresses indicated below by hand, registered or certified U.S. mail,
return receipt requested and postage prepaid, or by private overnight mail
courier service that maintains records of delivery, as follows:

(a) If to Buyer, to:

Manitex International, Inc.

7402 W. 100th Place

Bridgeview, IL 60455

Attention: David J. Langevin

E-mail address: DJLangevin@manitexinternational.com

(with a copy to):

Bryan Cave LLP

161 N. Clark Street, Suite 4300

Chicago, IL 60601

Attention: Donald E. Figliulo, Esq.

E-mail address: don.figliulo@bryancave.com

(b) If to Seller:

Avis Industrial Corporation

1909 S Main Street

Upland, IN 46989

Attention: Leland E. Boren

E-mail address: leb@avisindustrial.com

or to such other persons or addresses as any Party shall have specified by
notice in writing to the other Party. If delivered by hand, then such
communication shall be deemed delivered upon actual receipt; if sent by
overnight mail courier service, then such communication shall be deemed
delivered one (1) Business Day after being sent; and if sent by registered or
certified U.S. mail, return receipt requested and postage prepaid, then such
communication shall be deemed delivered three (3) Business Days after being
sent.

8.8 Expenses. Except for that certain amount of expenses equal to Forty Thousand
U.S. Dollars ($40,000), which shall be paid by Seller to Buyer at Closing for
Buyer Expenses, all fees, costs and expenses incurred by the Parties shall be
borne solely and entirely by the Party that incurred such expenses.

8.9 Exhibits and Schedules. All Exhibits and Schedules hereto are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full in this Agreement. Any fact or item disclosed on any Schedule to this
Agreement shall be deemed disclosed on all other Schedules to this Agreement,
only to the extent that the relevance of such disclosure to the information
called for by such other Schedule is readily apparent. Any fact or item
disclosed on any Schedule to this Agreement shall not, by reason only of such
inclusion, be deemed to be material and shall not be employed as a point of
reference in determining any standard of materiality under this Agreement.

 

28



--------------------------------------------------------------------------------

8.10 Section Headings; Table of Contents. The Section headings contained in this
Agreement and the table of contents to this Agreement are for reference purposes
only and shall not change or alter the meaning or interpretation of this
Agreement.

8.11 Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, then such
provision shall be construed so that the remaining provisions of this Agreement
shall not be affected, but shall remain in full force and effect providing that
it is possible to do so without materially depriving Seller or Buyer of their
respective rights and privileges hereunder, and any such illegal, void or
unenforceable provision shall be deemed, without further action on the part of
any Person, to be modified, amended and/or limited, but only to the extent
necessary to render this Agreement valid and enforceable.

8.12 Drafting. Each Party confirms that both Parties and their counsel have
reviewed, negotiated and adopted this Agreement as the joint agreement and
understanding of the Parties. The language used in this Agreement shall be
deemed to be the mutually negotiated language chosen by the Parties to express
their mutual intent, and shall not be construed against the actual or assumed
drafting Party.

8.13 Jurisdiction and Venue. Buyer and Seller irrevocably and unconditionally
submit to the exclusive jurisdiction of any State or, if applicable, Federal
court sitting in Minneapolis, Minnesota over any suit, action or proceeding
arising out of or relating to this Agreement. Without limitation of other means
of service, Buyer and Seller agree that service of any process, summons, notice
or document with respect to any suit, action, or proceeding may be served on
them in accordance with the notice provisions (as they may be supplemented in
writing) set forth in Section 8.7. Buyer and Seller irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Buyer and Seller agree that a final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon them and may be enforced in any other court to whose jurisdiction
Buyer or Seller are subject.

8.14 Entire Agreement. This Agreement (including the Schedules and Exhibits to
this Agreement) constitute the entire agreement between the Parties, and
supersede all other or prior agreements and understandings, oral and written,
between the Parties, with respect to the subject matter hereof; it being agreed
by the Parties that there are no conditions to this Agreement that are not
expressly stated in this Agreement.

8.15 Binding Effect. This Agreement may be executed by facsimile signatures and
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts shall have been executed and
delivered by both Parties to both Parties.

 

29



--------------------------------------------------------------------------------

8.16 Definitions.

“Action” shall have the meaning set forth in Section 2.1(c).

“Affiliate” shall mean, with respect to any Person, any other Person who
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

“Agreement” shall have the meaning set forth in the introductory paragraph of
this Agreement.

“Assets” shall have the meaning set forth in Section 2.2(aa).

“Benefit Plan” shall have the meaning set forth in Section 2.2(n)(i).

“Business” shall have the meaning set forth in the recitals of this Agreement.

“Business Day” shall mean any day other than Saturday, Sunday or other day on
which commercial banks in the State of Minnesota are authorized or required by
Law to be closed.

“Buyer” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Buyer Expenses” shall mean (without duplication), the collective amount payable
by Buyer to outside legal counsel, accountants, and other third parties of all
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement and the purchase of the Company Shares.

“Buyer Shares” shall have the meaning set forth in Section 1.2.

“Closing” shall have the meaning set forth in Section 7.1.

“COBRA” shall mean Part 6 of Subtitle B of Title I of ERISA, Section 4980B of
the Code and any similar state law.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

“Company” shall have the meaning set forth in the recitals of this Agreement.

“Company Shares” shall have the meaning set forth in the recitals of this
Agreement.

“Contract” shall mean any written indenture, mortgage, deed of trust, lease,
licensing agreement, contract, instrument or other agreement, understanding or
arrangement.

 

30



--------------------------------------------------------------------------------

“Customers” shall have the meaning set forth in Section 2.2(y).

“$” shall mean U.S. Dollars.

“Environmental Laws” shall mean all Laws regarding protection of the
environment, including, without limitation, those protecting the quality of the
air, soil, surface water or groundwater, in effect as of the date of this
Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any Person that is considered a single employer
with the Company under Section 414 of the Code.

“Facilities” shall have the meaning set forth in Section 2.2(k)(iv).

“Financial Statements” shall have the meaning set forth in Section 2.2(e).

“Fundamental Representations and Warranties” shall mean those representations
and warranties set forth in Section 2.1(a) (Title), Section 2.1(b) (Authority),
Section 2.1(d) (Due Organization and Power), Section 2.2(a) (Organization),
Section 2.2(b) (Capitalization), Section 2.2(d) (No Violation), Section 2.2
(l) (Title to Assets; Liens) and Section 2.2(q) Fees.

“Governing Documents” shall mean the legal document(s) by which any Person
(other than an individual) establishes its legal existence or which govern its
internal affairs. For example, the “Governing Documents” of a corporation would
be its certificate of incorporation and by-laws.

“Governmental Entity” shall mean any court, arbitrator, department, commission,
board, bureau, agency, authority, instrumentality or other body, whether
federal, state, local, foreign or other.

“Hazardous Substance” shall mean all pollutants, contaminants, chemicals,
compounds or industrial, toxic, hazardous or petroleum or petroleum-based
substances or wastes, waste waters or byproducts, including, without limitation,
asbestos, polychlorinated biphenyls or urea formaldehyde, and any other
substances subject to regulation under any Environmental Law.

“Indebtedness” shall mean the outstanding principal amount of, accrued and
unpaid interest on and other payment obligations (including, without limitation,
any unpaid premiums, penalties, redemption costs and other charges payable as a
result of the consummation of the transactions contemplated by this Agreement)
arising under any and all obligations of the Company, including, without
limitation, any obligations with Seller, Affiliates of the Company and
Affiliates of Seller and directors, officers, employees and agents of the
Company, Seller, Affiliates of the Company and Affiliates of Seller.

“Indemnification Notice” shall have the meaning set forth in Section 6.3.

 

31



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 6.3.

“Indemnifying Party” shall have the meaning set forth in Section 6.3.

“Intellectual Property Rights” shall have the meaning set forth in
Section 2.2(p).

“Inventory” shall mean all inventory and materials used in the operation of the
Business, including, without limitation, raw materials, works-in-progress, and
finished goods, together with all rights of Seller against any suppliers of any
such inventory and materials.

“Knowledge” shall mean, with respect to any Person, the actual knowledge of such
Person and such knowledge and awareness as such Person should have had after
such investigation as would have been normal and customary for an individual
holding the position of such Person; provided that in the case of Seller, such
knowledge shall be limited to the Knowledge of Leland E. Boren, Lael Boren, Todd
Hunt, Jackie Duggan and T.A. Lee.

“Law” or “Laws” shall mean any federal, or applicable state, local, foreign or
other statute, law, ordinance, rule or regulation.

“Lease” shall have the meaning set forth in Section 2.2(s).

“Lease Agreement” shall have the meaning set forth in Section 7.2(i).

“Licenses and Permits” shall mean all necessary governmental consents,
certificates of exemption, accreditations, governmental approvals, licenses,
permits, franchises, authorizations and approvals issued or granted to the
Company by any Governmental Entity.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind.

“Loss” or “Losses” shall mean (i) all debts, liabilities (including, without
limitation, strict liabilities) and obligations owed to any Person; (ii) all
losses, fines, damages, judgments, awards, penalties and settlements; (iii) all
demands, claims, suits, actions, causes of action, proceedings and assessments;
and (iv) all costs and expenses (including, without limitation, interest, court
costs and reasonable fees and expenses of attorneys and expert witnesses, but
excluding prejudgment interest in any litigated or arbitrated matter other than
that payable to a third party) of investigating, defending or resisting any of
the foregoing; provided, however, except as may occur in connection with Third
Party Claims, Loss or Losses shall not include, and no Party shall be liable
for, any incidental or consequential damages, including loss of revenue, income
or profits, loss in value of assets or securities, punitive, exemplary, special
or indirect damages.

“Material Adverse Effect” shall mean any changes or developments that,
individually or in the aggregate, have had or could reasonably be expected to
have a material adverse effect on the assets, liabilities, Business, results of
operations or financial condition of the Company.

“Material Contract” shall have the meaning set forth in Section 2.2(m).

 

32



--------------------------------------------------------------------------------

“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.

“Order” or “Orders” shall mean any order, writ, injunction, judgment, plan or
decree of any Governmental Entity.

“Party” or “Parties” shall mean Seller and/or Buyer, as the case may be.

“Pension Plan” shall have the meaning set forth in Section 3(2) of ERISA.

“Permitted Liens” shall mean (i) Liens for current Taxes and assessments not yet
due and payable or being contested in good faith by appropriate proceedings,
(ii) Liens as reflected in title records relating to real property leased by the
Company, (iii) Liens that, individually or in the aggregate, do not materially
detract from the value, or impair in any material manner the use, of the
properties or assets subject thereto and (iv) those Liens set forth in Schedule
8.16.

“Person” shall mean an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other organization, whether or not a legal entity,
or a Governmental Entity.

“Pre-Closing Tax Period” shall have the meaning set forth in Section 3.1(a).

“Product” shall have the meaning set forth in Section 2.2(w).

“Promissory Note” shall have the meaning set forth in Section 1.2.

“Purchase Price” shall have the meaning set forth in Section 1.2.

“Recent Balance Sheet” shall have the meaning set forth in Section 2.2(e).

“Securities Act” shall mean the Securities Act of 1933, as amended (together
with the rules and regulations promulgated thereunder).

“Security Agreement” shall have the meaning set forth in Section 7.2(l).

“Seller” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Straddle Period” shall have the meaning set forth in Section 3.1(b).

“Suppliers” shall have the meaning set forth in Section 2.2(y).

“Tax” or “Taxes” shall mean any and all federal, state, local, foreign or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any Tax
authority, including, without limitation, taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, social security,
workers’ compensation, unemployment compensation, or net worth, and taxes or
other charges in the nature of excise, withholding, ad valorem or value added.

 

33



--------------------------------------------------------------------------------

“Tax Return” shall mean any return, declaration, report, estimate, claim for
refund, or information return or statement relating to, or required to be filed
in connection with, any Taxes, including any schedule, form, attachment or
amendment.

“Third Party Claim” shall have the meaning set forth in Section 6.4(a).

“Transferred Employees” shall mean all employees of the Company as of the date
of this Agreement.

“VEBA” means voluntary employees’ beneficiary association as defined in Code
Section 501(c)(a).

Where any group or category of items or matters is defined collectively in the
plural, any item or matter within such definition may also be referred to using
such defined term in the singular, and vice versa.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the day and year first written above.

 

SELLER: AVIS INDUSTRIAL CORPORATION By:  

/s/ Leland E. Boren

Name:   Leland E. Boren Title:   Chief Executive Officer By:  

/s/ LaRita R. Boren

Name:   LaRita R. Boren Title:   Chairman of the Board BUYER: MANITEX
INTERNATIONAL, INC. By:  

/s/ David J. Langevin

Name:   David J. Langevin Title:   Chairman and Chief Executive Officer

Signature Page to Stock Purchase Agreement